Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 10-18-21 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 11, 13, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Ludden et al. (US 2013/0021229).
Regarding claim 1, Ludden (Fig. 1 and 6) discloses a device, comprising a display element (106) configured to generate an image (“image generated” by the display discussed in [0098]) with one or more colors (“red, green and blue” data discussed in [0057]); and
a controller (102) configured to control the display element according to a first bit sequence (the “first byte” of 508) provided over a first determined time period (“508 uses two serial words” as discussed in [0078], and so the two words are provided “serially,” which is not simultaneously) and a second bit sequence (the “second byte” of 508) provided over a second determined time period (as discussed above, the two words are provided “serially” and so will be provided at different timings) to generate the image (“the pixel data can be sent to the display driver” as discussed in [0078] and the pixel data is “displayed,” for example as discussed in [0112]), wherein each of the first bit sequence and the second bit sequence includes, for each color of the one or more colors, a number of bits of different significance (for example, the first bit sequence includes red bits with four different significance, R3, R2, R1, and R0, with “significant bits” also discussed in [0065]);
wherein the device is configured to generate the first bit sequence from an original bit sequence (called “input data” in [0078]) based on discarding at least one bit of a color of the one or more colors (in the first bit sequence, the green bits G1 and G0, as well as all four of the blue bits, are discarded) and to generate the second bit sequence from the original bit sequence based on discarding at least one other bit of the color of the one or more colors (in the second bit sequence, the green bits G3 and G2, as well as all four of the red bits, are discarded).

Regarding claim 11, Ludden (Fig. 1 and 6) discloses a method, comprising:
generating an image (“image generated” by the display discussed in [0098]) with one or more colors (“red, green and blue” subpixels discussed in [0042]); and
controlling a display element according to a first bit sequence (the “first byte” of 508) provided over a first determined time period (“508 uses two serial words” as discussed in [0078], and so the two words are provided “serially,” which is not simultaneously) and a second bit sequence (the “second byte” of 508) provided over a second determined time period (as discussed above, the two words are provided “serially” and so will be provided at different timings) to generate the image (“the pixel data can be sent to the display driver” as discussed in [0078] and the pixel data is “displayed,” for example as discussed in [0112]), wherein each of the first bit sequence and the second bit sequence includes, for each color of the one or more colors, a number of bits of different significance (for example, the first bit sequence includes red bits with four different significance, R3, R2, R1, and R0, with “significant bits” also discussed in [0065]); and
generating the first bit sequence from an original bit sequence (called “input data” in [0078]) based on discarding at least one bit of a color of the one or more colors (in the first bit sequence, the green bits G1 and G0, as well as all four of the blue bits, are discarded) and to generate the second bit sequence from the original bit sequence based on discarding at least one other bit of the color of the one or more colors (in the second bit sequence, the green bits G3 and G2, as well as all four of the red bits, are discarded).

Regarding claim 13, Ludden (Fig. 1 and 6) discloses a non-transitory computer-readable medium storing program code (“instructions stored in a memory” as discussed in [0101]) that, when executed by a processor (102), causes a device to perform a method (“steps for carrying out this operation” as discussed in [0101]):
generating an image (“image generated” by the display discussed in [0098]) with one or more colors (“red, green and blue” subpixels discussed in [0042]); and
controlling a display element according to a first bit sequence (the “first byte” of 508) provided over a first determined time period (“508 uses two serial words” as discussed in [0078], and so the two words are provided “serially,” which is not simultaneously) and a second bit sequence (the “second byte” of 508) provided over a second determined time period (as discussed above, the two words are provided “serially” and so will be provided at different timings) to generate the image (“the pixel data can be sent to the display driver” as discussed in [0078] and the pixel data is “displayed,” for example as discussed in [0112]), wherein each of the first bit sequence and the second bit sequence includes, for each color of the one or more colors, a number of bits of different significance (for example, the first bit sequence includes red bits with four different significance, R3, R2, R1, and R0, with “significant bits” also discussed in [0065]); and
generating the first bit sequence from an original bit sequence (called “input data” in [0078]) based on discarding at least one bit of a color of the one or more colors (in the first bit sequence, the green bits G1 and G0, as well as all four of the blue bits, are discarded) and to generate the second bit sequence from the original bit sequence based on discarding at least one other bit of the color of the one or more colors (in the second bit sequence, the green bits G3 and G2, as well as all four of the red bits, are discarded).

Regarding claim 2, Ludden discloses a device as discussed above, wherein generating the first bit sequence from the original bit sequence comprises:
arranging a less significant bit of a first color closer to, or at the same distance to, a start and/or an end of the first bit sequence than a more significant bit of the first color (as seen in Fig. 6, the less significant bit G2 is at the end of the first sequence, closer to the end than the more significant bit G3).

Regarding claim 3, Ludden discloses a device as discussed above, wherein a bit of given significance of red color and/or blue color is arranged closer to a start and/or and end of the first bit sequence than a bit of the given significance of green color (for example, seen in Fig. 6, the most significant red bit R3 is closer to the start, on the left, than the most significant green bit G3).

Regarding claim 4, Ludden discloses a device as discussed above, wherein:
an even bit of a first color (for example, the even red bit R2) is arranged closer to a start of the first bit sequence (eg. farther to the left in Fig. 6) than an odd bit of the first color (even red bit R2 is farther to the left, ie. closer to the start, than odd red bit R1, as seen in Fig. 6), wherein an odd bit of the first color is arranged closer to an end of the first bit sequence than an even bit of the first color (similarly, the odd bit R1 is farther to the right, ie. closer to the end, than even bit R2, as seen in Fig. 6).

Regarding claim 6, Ludden discloses a device as discussed above, wherein discarding the at least one bit of a color of the one or more colors comprises:
discarding at least one even bit and/or at least one odd bit of at least one predetermined color of the one or more colors (for example, for the first bit sequence, both an even bit B0 and an odd bit B1 are discarded for the first bit sequence, as seen in Fig. 6).

Regarding claim 8, Ludden discloses a device as discussed above, wherein the at least one predetermined color is red color and/or blue color (as discussed above, even and odd bits of the blue color are discarded for the first bit sequence).

Regarding claim 14, Ludden discloses a device as discussed above, wherein:
an odd bit of a first color (for example, the odd red bit R3) is arranged closer to a start of the first bit sequence (eg. farther to the left in Fig. 6) than an even bit of the first color (the odd bit R3 is farther to the left, ie. closer to the start, than even bit R2, as seen in Fig. 6), wherein an even bit of the first color is arranged closer to an end of the first bit sequence than an odd bit of the first color (similarly, even red bit R2 is farther to the right, ie. closer to the end, than odd red bit R3, as seen in Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ludden as applied to claim 6 above, and further in view of Nakamura et al. (US 2003/0098860).
Regarding claim 7, Ludden discloses a device as discussed above, however fails to teach or suggest wherein:
the first bit sequence is generated based on discarding all even bits of the at least one predetermined color; and
the second bit sequence is generated based on discarding all odd bits of the at least one predetermined color.
Nakamura (Fig. 1, 9, 21, and 22) discloses a device, comprising a display element (1) configured to generate an image with one or more colors (red, green, and blue pixels, discussed in [0082]); and
a controller (4) configured to control the display element according to a first bit sequence (for example, corresponding to including bits D5, D3, and D1 for each pixel) provided over a first determined time period (time period t2-t3, seen in Fig. 21) and a second bit sequence (corresponding to bits D4, D2, and D0 for each pixel) provided over a second determined time period (time period t4-t5, seen in Fig. 21) to generate the image (“liquid crystal display of FIG. 1 displays pixel data” as discussed in [0060], see also [0143] which discusses “odd bits D5, D3 and D1 of the digital pixel data is stored in the accumulating capacitor 82 to display it” and a similar discussion for even bits), wherein each of the first bit sequence and the second bit sequence includes, for each color of the one or more colors, a number of bits of different significance (as discussed above, the first sequence includes odd bits with significance of 5, 3, and 1, while the second sequence includes even bits with significance of 4, 2, and 0, see [0089] which more clearly discusses “the most significant bit D5”);
wherein the device is configured to generate the first bit sequence from an original bit sequence (called “digital pixel data” in [0175]) based on discarding at least one bit of a color of the one or more colors (in the first sequence, each of the even bits is discarded and only the odd bits D5, D3, and D1 are used) and to generate the second bit sequence from the original bit sequence based on discarding at least one other bit of the color of the one or more colors (in the second sequence, each of the odd bits is discarded and only the even bits D4, D2, and D0 are used), wherein
the first bit sequence is generated based on discarding all even bits of the at least one predetermined color (for example, the D4, D2, and D0 bits are discarded in the first bit sequence); and
the second bit sequence is generated based on discarding all odd bits of the at least one predetermined color (for example, the D5, D3, and D1 bits are discarded in the second bit sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ludden so that the bit sequences are generated by discarding all of the even or odd bits as taught by Nakamura because this “reduces the number of the capacitors” required, saving costs and reducing complexity (see [0156]).

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ludden as applied to claim 1 above, and further in view of Ichikawa et al. (US 2008/0239454).
Regarding claim 10, Ludden discloses a device as discussed above, and although Ludden teaches wherein the display element comprises a liquid crystal display (“liquid crystal display or LCD” discussed in [0057]), Ludden fails to specifically teach a liquid crystal “on silicon” display element, and so fails to teach or suggest wherein “the display element comprises a digital micromirror device (DMD) or a liquid crystal on silicon (LCOS).”
Ichikawa (Fig. 1) discloses a device, comprising:
a display element (seen in Fig. 1) comprising a digital micromirror device (DMD) or a liquid crystal on silicon (LCOS) (“reflective liquid crystal of silicon (LCOS)” and “mirror device” both discussed in [0060], with “micromirror” and “digitally controlled image display apparatus” more specifically discussed in [0011]);
each bit of the first bit sequence (“controlled by multiple bit words” discussed in [0011]) determines an intensity of light for illuminating the DMD or the LCOS (“relative values of 1, 2, 4, and 8 that in turn determine the relative quantity of light of each of the four bits” as discussed in [0011]); and
a lower significant bit relates to a lower illumination intensity of the light (seen in Fig. 1D, see also “minimum quantity of light that determines the resolution of the gray scale is a brightness controlled by using the "least significant bit"” as discussed in [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ludden to use a DMD or the LCOS and wherein each bit of the first bit sequence determines an intensity of light for illuminating the DMD or the LCOS as taught by Ichikawa because Ichikawa teaches that either an LCD or LCOS can be used without interfering with “making it possible to display an image” (see [0117]).

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Ludden discloses a device as discussed above, wherein even bits of two or more colors are arranged in the first bit sequence (the first bit sequence include even bits of two colors, red and green, such as R2 and G2, seen in Fig. 6).
However, Ludden fails to teach or suggest wherein the even bits are “in an order reversed to an order of odd bits of the two or more colors.”

Nakamura teaches a bit sequence with even bits (eg. D4, D2, and D0) and with odd bits (eg. D5, D3, and D1).

Myers (US 2005/0093849) teaches pixel data split into a first sequence of even bits (“symbol A” 430, see Fig. 4) and a second sequence of odd bits (“symbol B” 440, see Fig. 4).

However, none of the currently cited references of record teaches or suggests “wherein even bits of two or more colors are arranged in the first bit sequence in an order reversed to an order of odd bits of the two or more colors” when combined with each of the other currently cited claim limitations.

Regarding claim 9, Ludden discloses a device as discussed above, and although Ludden additionally teaches wherein “video data is normalized” (see [0082]), Ludden fails to teach or suggest wherein the device is further configured to “normalize an intensity of un-discarded color based on intensities of discarded colors.”

Swift et al. (US 2009/0305680) discloses a device which “normalizes the bit value for each color component of each pixel data” (see [0106]) when the pixel data changes a number of bits (for example, “normalize each color component of each pixel from 5:6:5 to 8:8:8” for red, green, and blue data).

Kim et al. (US 2016/0247460) discloses a device which “normalizes the pixel luminance data PLD” (see [0078]).

However, none of the currently cited references of record teaches or suggests wherein the device is configured to normalize an intensity of un-discarded color “based on intensities of discarded colors” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691